Citation Nr: 0024617	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher evaluation for bursitis of the 
left hip, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher evaluation for bursitis of the 
right hip, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for 
chronic low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to February 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection and assigned 10 
percent disability evaluations for bursitis of the left and 
the right hip.  Service connection and a noncompensable 
disability evaluation were established for chronic low back 
disorder.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board at the local VARO in May 
2000.  A copy of the hearing transcript has been associated 
with the record.


FINDINGS OF FACT

1.  Bursitis of the left and the right hip has been 
manifested by complaints of pain on range of motion testing, 
with intermittent, but alternating, discomfort on weight 
bearing.

2.  The veteran's chronic low back disorder has been 
manifested by no more than moderate limitation of motion of 
the lumbar spine with no demonstrable discomfort on motion or 
motor/sensory nerve compression.

3.  The veteran's bilateral bursitis and chronic low back 
disorders have not shown to cause marked interference with 
employment or require frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bursitis of the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5019, 5252, 5253 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for bursitis of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5019, 5251-53 (1999).

3.  The criteria for a 20 percent disability evaluation, but 
no more, for chronic low back disorder have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 3.321, Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic 
Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to a disability 
evaluation in excess of 10 percent for bursitis of the hips 
and a compensable disability evaluation for chronic low back 
disorder are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, she has presented claims 
which are plausible.  Generally, claims for increased 
evaluations are considered to be well grounded.  Claims that 
conditions have become more severe are well grounded where 
the conditions were previously service-connected and rated, 
and the claimant subsequently asserts that higher ratings are 
justified due to an increase in severity since the original 
ratings.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

As a preliminary matter, the Board observes that the Court 
has held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson, supra.  
The Court noted that a claim for increased rating is a new 
claim, which is based upon facts different from those relied 
upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  The issues before the Board involve initial ratings.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).

Background

Service medical records show that the veteran was seen in the 
Emergency Room of the base hospital on August 8, 1991, with 
complaints of back pain and dizziness following a motor 
vehicle accident (MVA).  Examination of the veteran revealed 
a diagnosis of status post MVA with muscle strain.  X-rays of 
the lumbar spine showed no fracture or dislocations.

An October 1991 statement developed by The Frost Clinic 
indicated that the veteran was seen in August 1991 for 
treatment of progressively worsening pain following her MVA.  
At that time, she complained of severe lower back pain, at 
the belt line, in the center, with some radiating pain out/in 
the right and left gluteal regions, as well as downward to 
the left hip area.  She also had some pain along the anterior 
thigh of both legs.  It was noted that based on orthopedic 
and neurological examination, and review of the diagnostic 
imaging performed at the military hospital, a working 
assessment of acute traumatic lumbar, lumbo-sacral 
strain/sprain and contusion with traumatic insult to the soft 
tissues in the immediate and adjacent areas was rendered.

VA treatment records developed between 1992 and 1997 reflect 
treatment on occasion for bilateral bursitis of the great 
trochanter and low back pain.  X-rays of the lumbar spine and 
hips were essentially negative.

In conjunction with her November 1997 claim for VA benefits, 
the veteran was afforded VA orthopedic examination in January 
1998.  On physical examination, her lower back range of 
motion was noted to be satisfactory.  Forward flexion was 
achieved to 40 degrees, with backward extension to 30 
degrees, right and left side flexion to 20 degrees, and 
rotation to the right and left to 25 degrees.  None of these 
movements were associated with discomfort.  Deep tendon 
reflexes at her knees and ankles were normal.  She had normal 
sensation in all the dermatomes of the legs and feet.  She 
had no tenderness to palpation of the hips.  Flexion of the 
hips was achieved to 100 degrees with slight discomfort.  
Adduction of the hips was achieved to 20 degrees with pain.  
Abduction of the hips was achieved to 30 degrees with slight 
discomfort.  External rotation of the hips was achieved to 40 
degrees with discomfort.  Internal rotation of the hips was 
achieved to 30 degrees with discomfort.  The diagnoses were 
low back pain without clinical evidence of motor or sensory 
nerve compression and bilateral hip pain with a slight 
decrease in range of motion due to pain.  

A July 1998 statement from the veteran's former employer 
indicated that she was forced to resign her waitressing 
position of 14 months.  Citing that it was on the advice of 
her doctor, the veteran stated that waitressing would 
aggravate and worsen her condition if she continued.

An August 1998 statement developed by the Physical Therapy 
Department at Athol Memorial Hospital reflects that the 
veteran was seen on 13 occasions for treatment of bilateral 
bursitis.

In May 2000, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  The veteran indicated that she had to leave her 
waitressing job because her doctors advised her that her 
bursitis would otherwise get worse faster.  She was able to 
find a part-time administrative job, but was initially paid 
less money than what she made waitressing.  With the aid of a 
special cushion provided by her doctors, she conceded that 
her disabilities did not really affect her job performance.  
However, she noted that she is unable to perform any type of 
enjoyable physical activity over any extensive period of time 
due to pain.  She regularly undergoes physical therapy and 
acupuncture in order to learn to adjust to the pain.  She 
noted that her bursitis is most symptomatic at night, and 
that she has to roll back and forth because she cannot lie on 
one side too long.

Analyses

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of 38 
C.F.R. §§ 4.40 and 4.45 is appropriate unless the veteran 
receives the maximum schedular evaluation.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97); Johnston v. Brown, 10 Vet. App. 80 
(1997).

Under the applicable regulations, disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1999).

i.  Bursitis of the Hips

Under the applicable criteria, it is noted that bursitis 
established by x-ray will be rated as degenerative arthritis.  
38 C.F.R. Part 4, Diagnostic Code 5019 (1999). Diagnostic 
Code 5003 (degenerative arthritis), in turn, provides that 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints, and crepitation on flexion identifies 
diseased points of contact, and together with Diagnostic Code 
5003 deems painful motion from x-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks, 8 Vet. App. at 420-21 (1995) (citations omitted).

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (1999), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  
Schafrath, 1 Vet. App. at 592 (1991); Hicks and DeLuca, 
supra.  In other words, when rating for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. Part 4, Code 5251 (1999).  
Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 20 degrees, and a 40 percent 
rating requires that flexion be limited to 10 degrees.  38 
C.F.R. Part 4, Code 5252 (1999).  Limitation of rotation of 
either thigh warrants a 10 percent rating when toe-out of the 
affected leg cannot be performed to more than 15 degrees.  
Limitation of adduction of the thigh also warrants a 10 
percent rating when the legs cannot be crossed due to the 
limitation. And, limitation of abduction of the thigh 
warrants a 20 percent rating when motion is lost beyond 10 
degrees.  38 C.F.R. Part 4, Code 5253 (1999).

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that 
disability evaluations in excess of 10 percent for bursitis 
of the left knee and the right hip are merited.

The Board observes that the veteran's disabilities of the 
left and the right hip do not meet the minimum numeric 
criteria for a compensable disability evaluation under either 
Diagnostic Codes 5251 (limitation of extension of the thigh 
to 5 degrees), 5252 (limitation of flexion of the thigh to 45 
degrees) or 5253 (limitation of rotation of the thigh, cannot 
toe-out more than 15 degrees, or limitation of adduction, 
cannot cross legs).  Indeed, her January 1998 VA examination 
report reflects that flexion was achieved to 100 degrees, 
with adduction to 20 degrees, abduction to 30 degrees 
external rotation to 40 degrees and internal rotation to 30 
degrees, bilaterally.  Therefore, disability evaluations in 
excess of 10 percent based on limitation of motion are not 
sustainable.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain, the evidence shows that 
there are no other functional limitations resulting from the 
veteran's bursitis of the hips.  There is no deformity, 
atrophy or significant weakness demonstrated on objective 
testing.  The Board finds that the functional limitations 
imposed by bilateral bursitis are appropriately compensated 
by the 10 percent ratings that have been assigned during this 
appeal period under Diagnostic Code 5019.

Accordingly, the preponderance of the evidence is against the 
veteran's claims for disability evaluations in excess of 10 
percent for bursitis of the left and the right hip and, thus, 
there is no doubt to be resolved in her favor.

ii.  Chronic Low Back Disorder

According to the applicable criteria, slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).

In addition, mild intervertebral disc syndrome requires a 10 
percent disability evaluation.  A 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (1999).

Moreover, lumbosacral strain with characteristic pain on 
motion requires a 10 percent disability evaluation.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

The application of the words "slight," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (1999).  
In evaluating the veteran's musculoskeletal impairments, the 
Board is cognizant of its responsibilities under the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71 et seq. (1999).

After a contemporaneous review of the evidence of record, the 
Board finds that the evidence supports a 20 percent 
disability rating for chronic low back disorder, but no more, 
under Diagnostic Code 5292. The rating schedule contemplates 
that in the absence of vertebral fracture or complete bony 
fixation (ankylosis), the veteran will be rated based on 
limitation of motion of the lumbar spine.  As noted above, 
the veteran's January 1998 VA orthopedic examination report 
shows that forward flexion was achieved to 40 degrees, with 
backward extension to 30 degrees, right and left side flexion 
to 20 degrees, and rotation to the right and left to 25 
degrees.  As such, the Board finds that "moderate" lumbar 
spine disability has been shown throughout this appeals 
periods.

Consideration has been given as to whether the disability 
meets the criteria for a higher disability rating.  Although 
the veteran's VA examination and outpatient treatment records 
show some limitation of motion of the lumbar spine, there is 
no objective indication of discomfort on movement so as to be 
classified as severe in nature, as to warrant a 30 percent 
disability rating under Diagnostic Code 5292.  The Board 
further notes that there was also no objective evidence of 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief as to warrant a 40 percent 
disability rating under Diagnostic Code 5293 or 
characteristic pain on motion such as to warrant a 
compensable disability evaluation under Diagnostic Code 5295.  
Consequently, no more that a 20 percent disability evaluation 
is justified.

The Board has also considered whether there is any other 
functional limitations imposed by this disorder.  See 
Spurgeon, supra.  Although the veteran complained of soreness 
of the back on VA examination in January 1998, none of her 
movements on physical examination of the back were associated 
with discomfort.  Deep tendon reflexes at her knees and 
ankles were normal.  She also had normal sensation in all 
dermatomes of the legs and feet.  Insofar her remaining 
treatment records show no significant changes in function or 
pain, the Board is satisfied that this 20 percent evaluation 
adequately compensates the veteran.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record. The veteran is not shown 
to be qualified to render a medical diagnosis or opinion. 
Hence, her views as to the etiology of her pain complaints 
and/or the extent of functional impairment in her back are 
specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

iii.  Other Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  
In the instant case, the veteran alleges that service-
connected disorders inhibited her work and forced her to 
change occupations on the advice of her doctors.  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In the instant case, the Board finds that 
the schedular evaluations in this case are not inadequate.  
The veteran has not required frequent medical treatment and 
continues to be employed, with no showing of a marked 
employment handicap.  As fully detailed above, the medical 
evidence reflects that the veteran's service-connected 
disorders are compensably disabling; however, as the 
schedular criteria provide bases to award increased 
compensation in this case, it does not appear that the 
veteran has "exceptional or unusual" disabilities.  While she 
maintains that she experienced an initial decline in wages as 
a result of switching vocations, from a full-time waitressing 
job to a part-time administrative job, she has presented no 
financial documentation of that loss and no competent 
evidence tending to show marked interference in employment, 
if present, is due to her service-connected disabilities.  
See Espiritu, supra.

Finally, for the reasons discussed above, the evidence of 
record is not so evenly balanced so as to allow application 
of the benefit of the doubt rule, as required by law and VA 
regulations, in the instant appeal.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

A higher disability evaluation for bursitis of the left hip 
is denied.

A higher disability evaluation for bursitis of the right hip 
is denied.

A 20 percent disability evaluation for chronic low back 
disorder is granted, subject to the regulations governing 
payment of monetary awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

